DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled.
Claims 2-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-5, 10, 12-13, 16, & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rogers et al. (US Patent No. 8,850,315 B1).
As per Claim 2, Rogers teaches:
a computer-implemented method comprising: receiving, from a user device, a request for content from a user device; 
determining that the request for content originated from a user that is not currently logged in to a user account and that a profile of the user is not available; (Rogers teaches [FIG. 4] making a determination as to whether the user is authorized to access content, wherein authorized access is indicia of a logged in user account with associated user profile information.)
generating, based on the determination that the request originated from a user that is not currently logged in to a user account and that the profile of the user is not available, a notification requesting that the user submit information about their interests; (Rogers teaches [column 15, lines 46-55] a notification sent to the user device.  Further, the method includes means whereby a user can update user-specific portions of context information associated with a user’s profile when a notification is presented to the user.)
and providing, for presentation to the user, the notification responsive to the request based on the request having originated from the user that is not currently logged in to the user account and the profile of the user not being available (Rogers teaches [column 12, lines 55-67, column 13, lines 1-9] detecting a request to access information and a subsequent notification to enter access credentials, wherein the notification must necessarily occur in response to a user request.)
As per Claim 4, Rogers teaches:
evaluating the request and generating, based on the evaluating, one or more queries for inclusion in the notification, wherein the one or more queries include best-performing queries usable by the user (Rogers teaches [column 7, lines 4-20] a request handling module for evaluating requests.)

receiving input responsive to providing the notification, and selecting a content item to deliver from inventory based on the received input (Rogers teaches [column 7, lines 16-25] selecting content to deliver to a user.)

Claims 10 & 12-13 are the media claims corresponding to method claims 2 & 4-5 respectively, therefore are rejected for the same reasons noted previously.

Claims 16 & 18-19 are the system claims corresponding to method claims 2 & 4-5 respectively, therefore are rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 14-15, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Wheatley (US Pub. No. 2014/0156746 A1).
As per Claim 6, Rogers does not explicitly disclose:
generating the one or more queries includes generating a query based on a category or topic that is likely to receive user input



generating the one or more queries includes generating a query based on a category or topic that is likely to receive user input (Wheatley teaches [FIG. 9] identifying events that user is interested in.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])
As per Claim 7, Rogers does not explicitly disclose:
the category or topic is selected without regard for information that is received with the request
However, Wheatley teaches:
wherein the category or topic is selected without regard for information that is received with the request (Wheatley teaches [FIG. 9] identifying events that user is interested in.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])

determining an incentive to offer, and providing the incentive along with the notification
However, Wheatley teaches:
determining an incentive to offer, and providing the incentive along with the notification (Wheatley teaches [0010-0012] multiple incentives for recommendation to a user.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])
As per Claim 9, Rogers does not explicitly disclose:
wherein the incentive is determined based on a category of a query or one or more specific content items that relate to the query and that may be provided upon interaction by the user responsive to presentation of the notification
However, Wheatley teaches:
wherein the incentive is determined based on a category of a query or one or more specific content items that relate to the query and that may be provided upon interaction by the user responsive to presentation of the notification 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Wheatley into the system of Rogers.  One of ordinary skill in the art would have been motivated to provide a recommendation paradigm for social events based on user’s interests, geographic location, or any other suitable constraint wherein a user may also be exposed to advertisements along with social event recommendations. (Wheatley [0002])

Claims 14-15 are the media claims corresponding to method claims 6-7 respectively, therefore are rejected for the same reasons noted previously.

Claims 20-21 are the system claims corresponding to method claims 6-7 respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 3, 11, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 5, 2021